DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-9 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
In particular the prior art fails to teach a method comprising: obtaining a training set comprising a plurality of video frames including a first plurality of video frames that include a frame trigger event and a second plurality of video frames that do include the frame trigger event, wherein the frame trigger event includes an absence of a network logo within a video frame; training a machine-learned algorithm to detect the frame trigger event within the plurality of video frames of the training set; defining a set of content identification rules that include the machine-learned algorithm, wherein the content identification rules include an advertisement identification algorithm configured to identify an occurrence of an advertisement; and applying the advertisement identification algorithm to the series of video frames after detecting the frame trigger event.
The closest prior art, Navinet al. US Patent No. 10,631,068, discloses that the content identification server may be configured to determine that a portion of the fingerprint data sequence and/or of the other fingerprint data sequence is a recurring sequence when the portion is detected a predetermined number of times across a plurality of channels and/or at a plurality of different times. The content identification server may be configured to assign a unique identifier to the recurring sequence. Still further, the content identification server may be configured to add the unique identifier of the recurring sequence to a recurring sequence metadata database along with a recurring sequence metadata.
Figure 22 illustrates the networked device 102 communicating the descriptive metadata 1206 identifying the channel 2100 of the networked device 102 to the content identification server 1006. The capture server 1008A at the media transmission node 1010A monitors the channel 2100 through the other tuner 1902 and communicates the other watermark data 2200 to the content identification server 1006. The content identification server 1006 then compares the other watermark data 2200 to the known watermark data in the watermark database 1700 and communicates the identification of the known watermark data to the networked device 102 [Figure 21-22 & Col. 47 line 45- Col. 48 line 40].

Similarly, lyer et al. US Patent Publication No. 2020/0228880, discloses performing real- time analysis of the content by using Al techniques to learn certain information about the content, such as its theme, style, context, characters, objects, and so forth [0046].

However, none of the combination of the prior art teaches the limitations required by the instant claims. Therefore, these limitations in combination with the remaining limitations are deemed allowable over prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.R./Examiner, Art Unit 2424   

/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424